DETAILED ACTION
Response to Amendment
The Amendment filed 2/10/2021 has been entered. Claims 31-37, 39-43, 45-50, 55-64 remain pending in the application. Claims 1-30, 38, 44, 51-54, 62 and 65-66 were cancelled. Claims 33-35, 37, 39-43, 45-48, 55 and 57-60 were withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021 were filed after the filing date of the application on 1/24/2017. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Claims 31, 49 and 61 are allowable. The restriction requirement of Groups I-V and species A-O, as set forth in the Office action mailed on 9/24/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups II-V and Species A-M and O are withdrawn. Claims 33-35, 37, 39-43, 45-48, 55 and 57-60, directed to groups II-V and Species A-M and O are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Paul Kroon on 3/12/2021.
The application has been amended as follows: 
“31.    (Currently Amended) A shaving device comprising: a head assembly comprising:
a support member comprising a first magnet configured to generate a repulsive magnetic force with a second magnet of a handle to urge said head assembly to said handle; and
a blade cartridge configured to be pivotably coupled to said support member about a pivot axis, said blade cartridge having a first and a second face wherein at least one of said first or second faces comprises at least one razor blade; 
wherein said first magnet has a first surface and a second, opposite surface, said first surface of said first magnet having one of either a positive or a negative polarity and said second surface of said first magnet having the other one of said positive or said negative polarity, wherein said first surface of said first magnet is configured to be disposed closer to a first surface of said second magnet of said handle than said second surface of said first magnet and to generate said repulsive magnetic force with said second magnet of said handle to urge said head assembly to said handle, said first surface of said first magnet having a polarity that is opposite of said polarity of said first surface of said second magnet; 
and when said support member is coupled to said handle, said second surface of said first magnet, and a second surface of said second magnet are further apart than any other two surface combination chosen from: said first surface of said first magnet, said first surface of said second magnet, said second surface of said first magnet and said second surface of said second magnet.

49.    (Currently Amended) A shaving device comprising: a handle comprising one or more first magnets; and a head assembly comprising:
a support member comprising one or more second magnets configured to create a repulsive magnetic force with said one or more first magnets to urge said support member against said handle; and
a blade cartridge comprising at least one razor blade, said blade cartridge being configured to be rotatably coupled to said support member about a pivot axis; 
wherein said one or more first magnets have a first surface and a second, opposite surface, said first surface of said one or more first magnets having one of either a positive or a negative polarity and said second surface of said one or more first magnets having the other one of said positive or said negative polarity; and 
wherein said one or more second magnets have a first surface and a second, opposite surface, said first surface of said one or more second magnets having one of either a positive or a negative polarity and said second surface of said one or more second magnets having the other one of said positive or said negative polarity, wherein said first surface of said one or more second magnets is configured to be disposed closer to said first surface of said one or more first magnets than said second surface of said one or more second magnets and to create said repulsive magnetic force with said one or more first magnets to urge said support member against said handle, said polarity of said first surface of said one or more second magnets is opposite than said polarity of said first surface of said one or more first magnets; 
and when said support member is coupled to said handle, said second surface of said one or more first magnets, and said second surface of said one or more second magnets are further apart than any other two surface combination chosen from: said first surface of said one or more first magnets, said first surface of said one or more second magnets, said second surface of said one or more first magnets and said second surface of said one or more second magnets.

61.    (Currently Amended) A shaving device comprising: a handle;
a head assembly comprising a support member; and
a magnetic connection configured to urge said head assembly to said handle, said magnetic connection comprising an annular magnet and a central magnet;
said annular magnet having a first and a second opposite surface, said first surface of said annular magnet having one of either a positive or a negative polarity and said second surface of said annular magnet having the other one of said positive or said negative polarity;

wherein when said support member is coupled to said handle, said central magnet is at least partially received within a central region of said annular magnet such that said first surface of said annular magnet is disposed closer to said first surface of said central magnet than said second surface of said annular magnet and said polarity of said first surface of said annular magnet is the opposite of said polarity of said first surface of said central magnet; and said second surface of said central magnet, and said second surface of said annular magnet are further apart than any other two surface combination chosen from: said first surface of said central magnet, said first surface of said annular magnet, said second surface of said central magnet and said second surface of said annular magnet.


Allowable Subject Matter
Claims 31-37, 39-43, 45-50, 55-64 are allowed.
Claims 56 and 61-63 were indicated as allowed in the non-final office action mailed on 8/10/2020. Claims 55, 57-60 are allowable by virtue of its dependency on claim 61.
Allowable subject matter indicated in the non-final office action mailed on 8/10/2020 for claims 65 and 66 have been added to claims 31 and 49 respectively, therefore claims 31 and 49 are allowed. Claims 32-37, 39-43, 45-48, 50 and 64 are allowable by virtue of its dependency on claims 31 and 49.
The examiner amend further solidify the claims to only interpreted the magnets in one arrangement orientation. No other interpretation of Smith (US 8596090 B1) can read on the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/13/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724